THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JASON F|NNEGAN,

Plaintiff, :

v. : 3:16-CV-1416
(JUDGE MAR|AN|)

M|CHAEL SM|TH and
ER|CA OSWALD,

Defendants.

ORDER

AND NOW, TH|S 5/% DAY OF MARCH 2019, upon consideration of
Plaintiffs Motion for Costs and Attorney’s Fees (Doc. 29), lT lS HEREBY ORDERED
THAT:

1. Plaintiff’s Motion is DEN|ED |N PART and GRANTED |N PART for the reasons
discussed in the simultaneously filed Memorandum;

2. Plaintiff’s Motion is DEN|ED insofar as Plaintiff is awarded attorney’s fees at a rate of
$375 per hour rather than the $400 per hour requested;

3. The Motion is GRANTED in all other respects;

4. Plaintiff is awarded attorney’s fees of $41,437.50 based on 110.5 hours at the rate

of $375 per hour and costs of $842.05 for a total award $42,279.55.

 

 

 

Hobert [\)./l\/lariani
United States District Judge

